Citation Nr: 0204028	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  99-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
bilateral posterior subcapsular cataracts for the period from 
March 12, 1998 to July 7, 1999.

2.  Entitlement to an increased disability evaluation for 
bilateral posterior subcapsular cataracts, evaluated as 30 
percent disabling since July 7, 1999.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from October 1973 to March 
1979.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from September 1998 and 
December 1999 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (RO) which 
granted service connection for bilateral cataracts and 
disability evaluations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  From March 12, 1998 to July 7, 1999, the veteran's 
bilateral posterior subcapsular cataracts were not productive 
of corrected vision of 20/50 in one eye and 20/40 in the 
other eye. 

3.  Since July 7, 1999, the veteran's bilateral posterior 
subcapsular cataracts have been manifested by aphakia with 
corrected vision of 20/20 bilaterally, but were not 
manifested by enucleation, serious cosmetic defect, or total 
loss of vision.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
bilateral posterior subcapsular cataracts, for the period 
from March 12, 1998 to July 7, 1999 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.84a, Diagnostic Codes 6027, 6029, 6061-
6079 (2001).

2.   The criteria for a disability evaluation in excess of 30 
percent for bilateral posterior subcapsular cataracts, for 
the period since July 7, 1999 have not been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.84a, Diagnostic Codes 6027, 6029, 6061-6079 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that the current disability 
evaluation assigned for his bilateral posterior subcapsular 
cataracts does not accurately reflect the severity of that 
disability.  Specifically, the veteran claims that he should 
receive a higher disability evaluation because he has 
required surgery for his bilateral cataracts.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and private 
medical records have been obtained, and the veteran has been 
afforded a VA examination.  The statement of the case and 
supplemental statements of the case provided to the veteran 
and his representative, as well as additional correspondence 
to the veteran, informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In addition, 
where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, evaluations may be "staged."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issue on appeal stems from an initial grant of 
service connection and the assignment of initial and post-
operative evaluations of the veteran's disability.

Historically, a September 1998 rating decision granted 
service connection for bilateral posterior subcapsular 
cataracts and assigned a noncompensable disability 
evaluation, effective March 12, 1998.  In October 1998, the 
veteran filed a notice of disagreement.  The RO issued a 
statement of the case in April 1999, and the veteran 
perfected his appeal.  The veteran submitted additional 
medical evidence, and in December 1999, the RO issued a 
rating decision, increasing the veteran's disability 
evaluation to 30 percent disabling, effective July 7, 1999.  
The Board remanded the veteran's claim to the RO for 
additional development in September 2000.  The RO, in October 
2001, after completing the requested development, issued a 
supplemental statement of the case, continuing the veteran's 
30 percent disability evaluation.  As the noncompensable 
disability evaluation and the 30 percent disability 
evaluation are less than the maximum available under the 
applicable diagnostic criteria, the veteran's claims for an 
increased evaluation remain viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1995).

The evidence of record consists of private medical records 
and a VA examination report.  Private medical records dated 
April 1998 show that the veteran complained of blurry vision, 
watery eyes, and a "film over" his right eye.  The veteran 
related that he experienced these symptoms while reading, and 
that the symptoms had been worsening.  He also related that 
he was left eye dominant.  Examination showed pinhole vision 
was 20/25+2 in the right eye, near vision was 20/20 
bilaterally, and uncorrected vision was 20/40+2 in the right 
eye and 20/20-2 in the left eye.  Manifest refraction was 
+.75 in the right eye and +.25 in the left eye and the 
veteran's central vision field was full.  His macula reflex 
was good and his cornea was clear.  The impression was 
posterior subcapsular cataracts, right eye worse than left, 
and presbyopia.

Private medical records dated June 1999 indicate that the 
veteran complained of increased glare outdoors and worsening 
vision.  He also complained of difficulty with depth 
perception and blurred vision.  Examination showed distance 
vision of 20/30-2 in the left eye and 20/25-1 in the right 
eye, and near vision of 20/30 in the left eye and 20/40 in 
the right eye. Distance myopia was 20/30 bilaterally and near 
myopia was 20/20 left and 20/50 right.  The impression was 
posterior subcapsular cataracts, left eye worse than the 
right eye.  Cataract surgery was discussed.

According to private medical records dated July 1999, the 
veteran underwent a phacoemulsification of the intraocular 
lens of the left eye with placement of a silicone posterior 
chamber intraocular lens.  A post-operative note indicates 
that the veteran's vision was noted as being 20/30 and 20/70.  
Posterior capsular opacification of the left eye was also 
noted and depth was 4.  Tonometry applanation was 12 to 40.  

A July 1999 follow-up record reveals that the veteran 
complained of redness, blurred vision, and haloes.  Posterior 
capsular opacification of the left eye was 1+.  Visual acuity 
without correction was 20/80-1 and 20/60-1.  Distance 
manifest refraction was 20/20.  The examining provider noted 
that the veteran had an excellent result from his surgery.

An August 1999 treatment note indicates that the veteran 
complained of continued problems with his right eye, but was 
happy with his vision in his left eye.  Upon examination, the 
veteran's visual acuity was 20/50-1 and 20/30-2 without 
correction and his manifest refraction was 20/50 and 20/20.  

In September 1999, the veteran underwent a 
phacoemulsification of the intraocular lens of the right eye 
with placement of a silicone posterior chamber intraocular 
lens.  Post-operative treatment notes show that the veteran 
had posterior capsular opacification of 1+ in the right eye 
and depth of 4 were also noted.  Visual acuity was 20/40 and 
20/30-2.

An October 1999 treatment record indicates that the veteran 
reported his right eye visual acuity was not as good as his 
left eye visual acuity.  Upon examination, the veteran's 
uncorrected visual acuity was 20/30-2.  His distance manifest 
refraction was 20/20 and his near manifest refraction was 
250.

The veteran was afforded a VA examination in connection with 
his claim in February 2001.  According to the report, the 
veteran related that he developed cataracts after prednisone 
treatment for asthma, and that his cataracts were 
subsequently removed.  The veteran had no complaints, and the 
examiner noted that he wore glasses.  An external 
examination, a pupillary examination, and an examination of 
the extraocular muscles were all normal.  Uncorrected visual 
acuity of the right eye was 20/70 near and 20/50 distance.  
Corrected visual acuity of the right eye was 20/20 near, and 
20/20 distance.  Uncorrected visual acuity of the left eye 
was 20/70 near and 20/40 far.  Corrected visual acuity was 
20/20 near and 20/20 distance.  Slit lamp examination showed 
a normal cornea, anterior chamber, and irides.  Posterior 
chamber intraocular lenses with clear posterior capsules were 
evident bilaterally.  There were corneal scars evidencing 
that a clear corneal cataract extraction with 
phacoemulsification was performed bilaterally.  Tonometry was 
15 bilaterally.  Dilated fundus examination revealed pink 
disks with .4 cup to disk ratio and normal macula and 
periphery bilaterally.  Confrontation visual fields were full 
in each eye.  The diagnoses were pseudophakia and presbyopia 
in each eye.

The veteran's bilateral posterior subcapsular cataracts are 
evaluated under the Diagnostic Code 6027 for traumatic 
cataracts.  Under this Code, pre-operative cataracts are 
rated based on impairment of vision.  Post-operative 
cataracts are evaluated based on impairment of vision and 
aphakia.  See 38 C.F.R. § 4.84a, Diagnostic Code 6027.

For unilateral or bilateral aphakia, a minimum 30 percent 
rating is applied, and is not to be combined with any other 
rating for impaired vision.  When only one eye is aphakic, 
the eye with poorer corrected visual acuity is rated on the 
basis of acuity without correction.  When both eyes are 
aphakic, both will be rated on the basis of corrected vision.  
The corrected vision of one or both aphakic eyes will be 
taken one step worse than the ascertained value, but not 
better than 20/70 (6/21).  The combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or serious cosmetic defect added to the total 
loss of vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6029.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under the 
applicable rating criteria, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent 
disabling based on the degree of the resulting impairment of 
visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079.  A disability rating for visual impairment is based on 
the best distance vision obtainable after the best correction 
available by glasses.  See 38 C.F.R. § 4.75.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen Index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  See 38 C.F.R. § 4.83a.

I.  Entitlement to a compensable evaluation for March 12, 
1998 to July 7, 1999.

As discussed previously, the veteran claims that he is 
entitled to a compensable disability evaluation for the 
period from March 12, 1998 to July 7, 1999 on the basis that 
he experienced impaired vision.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
noncompensable disability evaluation and that an increased 
disability evaluation is not warranted.  The objective 
evidence of record does not show that the veteran had 
corrected vision of no better than 20/50 in one eye and 20/40 
in the other, or worse.  In contrast, the clinical evidence 
shows that the veteran's right eye had pinhole vision of 
20/25 and that the veteran's corrected near vision was 20/20 
bilaterally upon his diagnosis with cataracts in April 1998.  
Moreover, the veteran's June 1999 private evaluation showed 
distance vision of 20/30 left and 20/25 right, with near 
vision of 20/30 in the left eye and 20/40 in the right eye.   
Likewise, the medical evidence is negative for evidence of 
aphakia.  Therefore, the veteran clearly does not meet the 
criteria for a compensable disability evaluation for 
bilateral posterior subcapsular cataracts.  See 38 C.F.R. 
§ 4.83a.  See also 38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079. 

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating. 

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
bilateral posterior subcapsular cataracts, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to a 
compensable disability evaluation for bilateral posterior 
subcapsular cataracts, from March 12, 1998 to July 7, 1999, 
on either a schedular or an extra-schedular basis.

II.  Entitlement to a disability evaluation in excess of 30 
percent from July 7, 1999.

As stated earlier, the veteran also claims that he is 
entitled to an increased disability evaluation for the period 
beginning July 7, 1999.  As the currently assigned 30 percent 
disability evaluation is less than the maximum available 
under the applicable Diagnostic Code, the veteran's claim for 
an increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

As discussed earlier, the RO, in a December 1999 rating 
decision, assigned a 30 percent disability evaluation for his 
bilateral cataracts for the period since July 7, 1999 
pursuant to 38 C.F.R. § 4.84a, Diagnostic Codes 6027 and 
6029.  In considering the veteran's service-connected post-
operative bilateral cataracts under the applicable rating 
criteria, the Board finds that the evidence is consistent 
with the currently assigned 30 percent rating, and that an 
increased disability evaluation is not warranted.  In this 
regard, the objective evidence of record does not show that 
the veteran has corrected vision of at least 20/200 in one 
eye and 20/70 in the other eye.  According to the veteran's 
February 2001 VA examination, the veteran had corrected 
visual acuity of 20/20 bilaterally, for both near and 
distance vision.  Under Table V, this results in a 
noncompensable disability evaluation.  See  38 C.F.R. 
§§ 4.83a, 4.84a, Diagnostic Codes 6061-6079.  Moreover, 
examination showed a normal cornea and irides, pupillary 
membranes, and extraocular muscles.  Furthermore, 
confrontation visual fields were full in both eyes.  Most 
significantly, the medical evidence was negative for any 
evidence of enucleation, a serious cosmetic defect, or 
blindness.  And, while the Board acknowledges that the 
veteran has aphakia in both eyes, the Board notes that the 
veteran is already receiving the minimum 30 percent 
disability evaluation under Diagnostic Code 6029, which 
contemplates bilateral aphakia.  As such, the veteran's 
symptomatology most closely fits within the criteria for the 
currently assigned 30 percent disability evaluation.   

The Board has also considered whether the veteran is entitled 
to "staged" ratings for the service-connected disability at 
issue, as dictated in Fenderson, supra, and finds that at no 
time during the relevant appeal period was the veteran's 
disability more disabling than reflected by the currently 
assigned rating. 

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
bilateral posterior subcapsular cataracts, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased disability evaluation for postoperative bilateral 
posterior subcapsular cataracts, from July 7, 1999, on either 
a schedular or an extra-schedular basis.



ORDER

A compensable evaluation for bilateral posterior subcapsular 
cataracts for the period from March 12, 1998 to July 7, 1999 
is denied.

An evaluation in excess of 30 percent for bilateral posterior 
subcapsular cataracts from July 7, 1999 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

